Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SEPCIFICATION
At page 2, at the fifth-to-last line (beginning with “of from …”), the word 
“cm2” was changed to – cm2 --.

IN THE CLAIMS
Claim 1 was replaced by:
A method for purifying wastewater comprising radioactive heavy metals using electrolysis and a sorbent that is based upon at least one of aluminum, titanium and oxygen, the method comprising:
Feeding the wastewater to an electrolyzer having a membrane that separates the electrolyzer into a first chamber and a second chamber, the membrane having a limited throughput capacity for water but permeable for ions of metals;
Supplying a direct current to the electrolyzer having electrodes so that water electrolysis lowers the wastewater pH in a first chamber and increases the wastewater pH in a second chamber, then;
Mixing the wastewater from the first chamber and the second chamber, then; 
Feeding the mixed wastewater to a retention basin, the mixed wastewater therein forming complex compounds which comprise ions of the radioactive heavy metals, and wherein the radioactive heavy metals are adsorbed by the sorbent with addition of hydrogen peroxide, and then;
Filtering off the complex compounds on a precoat filter that retains the ions of the radioactive heavy metals in a bound form of the complex compounds.

Claim 3 was amended:

The method for purifying wastewater according to claim 1, wherein the wastewater comprises fresh water.

Claim 4 was added:

The method for purifying wastewater according to claim 1, wherein the wastewater comprises saline water.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152